DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is also noted that dependent claims based upon the rejected claims are also rejected based upon dependency.  

Regarding claim 7, applicant recited claim limitation regarding, “which scaled movement is calculated…” does not distinctly set forth what exactly is the term “which” is referring to as whether directs to tool, input device or scaled movement itself.  Appropriate clarification is required.

Regarding claim 17, applicant recited claim limitation regarding, “which is calculated…” does not distinctly set forth what exactly is the term “which” is referring to as whether directs to tool, input device or scaled movement itself.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al  (US Pat Pub No.2011/0301616) in view of Wang et al (US Pat Pub No. 2008/0215065).   

Regarding claim  2, Sanchez et al shows a method of controlling a tool of a robotic system (See at least Para 0006 for the instruments are controlled by robotic arms. Movement of the robotic arms and actuation of instrument end effectors are controlled by the surgeon through a pair of handles that are coupled to an electronic controller. The surgeon can control the movement of an endoscope used to view the internal organs of the patient through voice commands and speech recognition software.), the method comprising: receiving a signal representative of a movement distance of an input device (See also at least figure 4 for handle 32 also on Para 0021 and 0022; Each handle assembly 18 may include a handle/wrist assembly 30. The handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38. The slide bar 38 is pivotally connected to an elbow joint 40. The elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22; FIG. 3 shows a handle assembly 30 superimposed with a medical instrument 50. The instrument 50 includes an end effector 52 attached to an instrument shaft 54. The shaft 54 extends through a cannula 56 inserted through an incision of a patient 58. The incision defines a pivot point P for the medical instrument 50) coupled to an input shaft of an input arm (See at least figure  3 – 5 for assembly 30 as input arm and shaft 36/74 also on Para 0025/0028; The forearm linkage 36 and slide bar 38 create a translator 68 that allows linear movement of the linkage 36 along a translator axis 70. The translator axis 70 intersects with the axes 60 and 64. The translator 68 has a sensor that provides feedback information that is used to drive the robotic arm and move the instrument 50 in the direction indicated by the arrows 7; the wrist/handle assembly 30. The wrist 34 includes a joint shaft 74 that is coupled to the forearm linkage 36 by a roll bearing 76. The roll bearing 76 allows the handle 32 to rotate about a roll axis 78. The wrist 34 may further include sensor 80 that provides positional feedback to the controller 22. Movement of the handle 32 about the roll axis 78 may cause a corresponding rotation of the instrument end effector 52 in the direction indicated by the arrows 82 in FIG. 3); determining a position of a repositioning control of the input device (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low”),  the repositioning control is supported on a body of the input device (See at least Para 0032 for the handle 32 have a plurality of buttons 116, 118 and 120 that can be depressed by the user); leaving the clutching mode (See at least Para 0034 for  the function controlled by the button 120. In this example, two different functions can be selected; Wrist (Lock/Unlock) 132 and Movement Response 134. Wrist(Locked/Unlocked) 132 allows the surgeon to lock and unlock the wrist joint of the medical instrument by depressing the button 120);
Wang et al further shows moving the tool of the robotic system based on the movement distance of the input device (See at least Para 0078 and figure 4 shows a schematic of a control system that translates a movement of a master handle into a corresponding movement of a Surgical instrument. In accordance with the control system shown in FIG. 4, the controller 46 computes output signals for the articulate arms so that the Surgical instrument moves in conjunction with the movement of the handle. Each handle may have an input button) and based on an operating scaling factor in response to determining that the position of the reposition control of the input control is in a first position (See at least Para 0080 and 0081 for when the surgeon moves a handle, the position sensors provide feedback signals M1-M5 that correspond to the-movement of the joints Jim1-Jm5, respectively. The controller 46 computes the difference between the new handle position and the original handle position in computation block 60 to generate incremental position values M1-M5. 0081. The incremental position values M1-M5 are multiplied by scale factors S1-S5, respectively in block 62. The scale factors are typically set at less than one so that the movement of the instrument is less than the movement of the handle. In this manner the Surgeon can produce very fine movements of the instruments with relatively coarse movements of the handles. The scale factors S1-S5 are variable so that the Surgeon can vary the resolution of instrument movement. Each scale factor is preferably individually variable so that the Surgeon can more finely control the instrument in certain directions. By way of example, by setting one of the scale factors at Zero the Surgeon can prevent the instrument from moving in one direction. This may be advantageous if the Surgeon does not want the Surgical instrument to contact an organ or certain tissue located in a certain direction relative to the patient. Although scale factors Smaller than a unit one are described, it is to be understood that a scale factor may be greater than one. For example, it may be desirable to spin the instrument at a greater rate); entering a clutching mode to decouple the tool of the robotic system from the input device in response to determining that the position of the repositioning control of the input device is in a second position different from the first position (See at least Para 0078 for when the input button 58 is depressed the surgical instrument follows the movement of the handle. When the button 58 is released the instrument does not track the movement of the handle. In this manner the Surgeon can adjust or "ratchet' the position of the handle without creating a corresponding undesirable movement of the instrument. The "ratchet' feature allows the Surgeon to continuously move the handles to more desirable positions without altering the positions of the arms.); leaving the clutching mode in response to determining that the position of the repositioning control of the input device is in a third position different from the first and second positions (See at least Para 0078 for input button 58 is shown and described, it is to be under stood that the Surgical instrument may be activated by other means such as Voice recognition. Using the Voice recognition would require a specifically vocabulary such as “AWAKE” and “SLEEP or some other two words having opposing meanings. Voice recognition is well known in general, and it is the specific use of voice recognition in this system 10 that has substantial novelty and utility. 007.9 The input button may alternatively be latched so that movement of the corresponding instrument toggles between active and inactive each time the button is depressed by the Surgeon.).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide operation movement distance scaling in positional precision control as discussed by Wang, as for the implementation of the surgical operation handle device with scaling button of Sanchez, in order to provide fully utilization of the minimum invasive surgery precision, as both desired by Sanchez and Wang.  

Regarding claims 3 and 13, Sanchez et al the repositioning control includes a ring disposed about the body of the input device (See at least Para 0029 The handle 32 includes a grasper 84 that is coupled to a handle housing 86. The housing 86 and grasper 84 are preferably shaped as an ellipsoid to allow the user to more easily grab the handle 34 with their hand also shown on figure ), and  the method includes determining the position of the ring (See at least Para 0028 for The wrist 34 may further include sensor 80 that provides positional feedback to the controller 22. Movement of the handle 32 about the roll axis 78 may cause a corresponding rotation of the instrument end effector 52 in the direction indicated by the arrows 82 also shown on figure 4).

Regarding claims 4 and 14, Sanchez et al shows determining that the ring is in the first position when the ring is rotated in a first direction from the second position along a longitudinal axis of the body of the input device (See at east Para 0028 also shown on figure 4 for the wrist/handle assembly 30. The wrist 34 includes a joint shaft 74 that is coupled to the forearm linkage 36 by a roll bearing 76. The roll bearing 76 allows the handle 32 to rotate about a roll axis 78. The wrist 34 may further include sensor 80 that provides positional feedback to the controller 22; See also figure 3; See also Para 0025 for forearm linkage 36 and slide bar 38 create a translator 68 that allows linear movement of the linkage 36 along a translator axis 70. The translator axis 70 intersects with the axes 60 and 64. The translator 68 has a sensor that provides feedback information that is used to drive the robotic arm and move the instrument 50 in the direction indicated by the arrows 72).

Regarding claims 5 and 15, Sanchez et al shows the second position is a neutral position (See at least Para 0022 for a handle assembly 30 superimposed with a medical instrument 50 in x, y, z coordinate movement 0 as neutral position).

Regarding claims 6 and 16, Sanchez et al shows determining that the ring is in the third position when the ring is rotated in a second direction from the second position about a longitudinal axis of the body of the input device (See at least Para 0026 for transforming movement of the handle 32 to movement of the instrument 50,  the controller 22 may equate the intersection of the axes 60, 64 and 70 to the instrument pivot point P; See also Para 0030 for the handle 32 can rotate about a wrist axis 94. To improve the ergonomics of the wrist/handle assembly 30 the wrist axis 94 preferably intersects the roll axis 78 at a centroid 96 located between the thumb 98, index finger 100 and middle finger 102 of the user's hand. ).

Regarding claims 7 and 17, Sanchez et al shows a scaled movement, which scaled movement is calculated by dividing the movement distance by the scaling (See at least Para 0037 for depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low” also on Para 0034 for the scale may be set so that an incremental movement of the handles causes a corresponding movement of the medical instrument that is one-half the incremental handle movement (i.e. 1:0.5 scale)); 
Wang et al also further shows moving the tool with scaled movement calculated by dividing movement distance by the operating scaling factor (See at least Para 0078 and figure 4 shows a schematic of a control system that translates a movement of a master handle into a corresponding movement of a Surgical instrument. In accordance with the control system shown in FIG. 4, the controller 46 computes output signals for the articulate arms so that the Surgical instrument moves in conjunction with the movement of the handle. Each handle may have an input button; See at least Para 0080 and 0081 for when the surgeon moves a handle, the position sensors provide feedback signals M1-M5 that correspond to the-movement of the joints Jim1-Jm5, respectively. The controller 46 computes the difference between the new handle position and the original handle position in computation block 60 to generate incremental position values M1-M5. 0081. The incremental position values M1-M5 are multiplied by scale factors S1-S5, respectively in block 62. The scale factors are typically set at less than one so that the movement of the instrument is less than the movement of the handle. In this manner the Surgeon can produce very fine movements of the instruments with relatively coarse movements of the handles. The scale factors S1-S5 are variable so that the Surgeon can vary the resolution of instrument movement. Each scale factor is preferably individually variable so that the Surgeon can more finely control the instrument in certain directions. By way of example, by setting one of the scale factors at Zero the Surgeon can prevent the instrument from moving in one direction. This may be advantageous if the Surgeon does not want the Surgical instrument to contact an organ or certain tissue located in a certain direction relative to the patient. Although scale factors Smaller than a unit one are described, it is to be understood that a scale factor may be greater than one. For example, it may be desirable to spin the instrument at a greater rate).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide operation movement distance scaling as discussed by Wang, as for the implementation of the surgical operation handle device with scaling button of Sanchez, in order to provide fully utilization of the minimum invasive surgery precision, as both desired by Sanchez and Wang.  

Regarding claims 8 and 18, Sanchez et al shows leaving the clutching mode includes recoupling the input device to the tool (See at least Para 0034 for  the function controlled by the button 120. In this example, two different functions can be selected; Wrist (Lock/Unlock) 132 and Movement Response 134. Wrist(Locked/Unlocked) 132 allows the surgeon to lock and unlock the wrist joint of the medical instrument by depressing the button 120).

Regarding claims 9 and 19, Sanchez et al shows leaving the clutching mode further includes moving the tool of the robotic system based on the movement distance of the input device and a repositioning scaling factor (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low).

Regarding claims 10 and 20, Sanchez et al shows when the determined position is the third position, the tool is moved by a scaled movement, which is calculated by dividing the movement distance by the repositioning scaling factor (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low).

Regarding claim 11, Sanchez et al shows the tool does not move when the input device moves when the tool is in the clutching mode ( See at least Para 0034 for Wrist (Lock/Unlock) 132 and Movement Response 134. Wrist(Locked/Unlocked) 132 allows the surgeon to lock and unlock the wrist joint of the medical instrument by depressing the button 120)

Regarding claim 12, Sanchez et al shows a robotic surgical system, comprising: a processing unit (See at least Para 0019 for  the controller 22 may include one or more microprocessors, memory devices, drivers, etc.); a user interface configured to communicate with a robotic tool (See at least Para 0034 and 0035 for FIG. 6 shows a graphical user interface 130 used to select the function controlled by the button 120. In this example, two different functions can be selected; Wrist (Lock/Unlock) 132 and Movement Response 134. Wrist(Locked/Unlocked) 132 allows the surgeon to lock and unlock the wrist joint of the medical instrument by depressing the button 120; he graphical user interface 130 allows the end user to select one of the functions. The multi-function buttons 120 of each handle can be driven inactive by selecting None 136 on the graphical user interface 130); including: an input arm having an input shaft (See at least figure 3 – 5 for assembly 30 on Para 0021 and 0022 for the handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38. The slide bar 38 is pivotally connected to an elbow joint 40. The elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22; FIG. 3 shows a handle assembly 30 superimposed with a medical instrument 50); an input device coupled to the input shaft (See at least Para 0023 for the sensor may be a mechanical encoder, optical encoder, etc. or other device which provides an output signal that corresponds to a position of the handle 32 about the shoulder axis 60 also on Para 0028 for FIGS. 4 and 5 show the wrist/handle assembly 30. The wrist 34 includes a joint shaft 74 that is coupled to the forearm linkage 36 by a roll bearing 76. The roll bearing 76 allows the handle 32) and including a repositioning control supported on a body of the input device (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low”),  the repositioning control is supported on a body of the input device (See at least Para 0032 for the handle 32 have a plurality of buttons 116, 118 and 120 that can be depressed by the user),  the processing unit is configured to: receiving a signal representative of a movement distance of an input device (See also at least figure 4 for handle 32 also on Para 0021 and 0022; Each handle assembly 18 may include a handle/wrist assembly 30. The handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38. The slide bar 38 is pivotally connected to an elbow joint 40. The elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22; FIG. 3 shows a handle assembly 30 superimposed with a medical instrument 50. The instrument 50 includes an end effector 52 attached to an instrument shaft 54. The shaft 54 extends through a cannula 56 inserted through an incision of a patient 58. The incision defines a pivot point P for the medical instrument 50) coupled to an input shaft of an input arm (See at least figure  3 – 5 for assembly 30 as input arm and shaft 36/74 also on Para 0025/0028; The forearm linkage 36 and slide bar 38 create a translator 68 that allows linear movement of the linkage 36 along a translator axis 70. The translator axis 70 intersects with the axes 60 and 64. The translator 68 has a sensor that provides feedback information that is used to drive the robotic arm and move the instrument 50 in the direction indicated by the arrows 7; the wrist/handle assembly 30. The wrist 34 includes a joint shaft 74 that is coupled to the forearm linkage 36 by a roll bearing 76. The roll bearing 76 allows the handle 32 to rotate about a roll axis 78. The wrist 34 may further include sensor 80 that provides positional feedback to the controller 22. Movement of the handle 32 about the roll axis 78 may cause a corresponding rotation of the instrument end effector 52 in the direction indicated by the arrows 82 in FIG. 3);determining a position of a repositioning control of the input device (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low”),  the repositioning control is supported on a body of the input device (See at least Para 0032 for the handle 32 have a plurality of buttons 116, 118 and 120 that can be depressed by the user);
Wang et al further shows moving the tool of the robotic system based on the movement distance of the input device (See at least Para 0078 and figure 4 shows a schematic of a control system that translates a movement of a master handle into a corresponding movement of a Surgical instrument. In accordance with the control system shown in FIG. 4, the controller 46 computes output signals for the articulate arms so that the Surgical instrument moves in conjunction with the movement of the handle. Each handle may have an input button) and based on an operating scaling factor in response to determining that the position of the reposition control of the input control is in a first position ( See at least Para 0080 and 0081 for when the surgeon moves a handle, the position sensors provide feedback signals M1-M5 that correspond to the-movement of the joints Jim1-Jm5, respectively. The controller 46 computes the difference between the new handle position and the original handle position in computation block 60 to generate incremental position values M1-M5. 0081. The incremental position values M1-M5 are multiplied by scale factors S1-S5, respectively in block 62. The scale factors are typically set at less than one so that the movement of the instrument is less than the movement of the handle. In this manner the Surgeon can produce very fine movements of the instruments with relatively coarse movements of the handles. The scale factors S1-S5 are variable so that the Surgeon can vary the resolution of instrument movement. Each scale factor is preferably individually variable so that the Surgeon can more finely control the instrument in certain directions. By way of example, by setting one of the scale factors at Zero the Surgeon can prevent the instrument from moving in one direction. This may be advantageous if the Surgeon does not want the Surgical instrument to contact an organ or certain tissue located in a certain direction relative to the patient. Although scale factors Smaller than a unit one are described, it is to be understood that a scale factor may be greater than one. For example, it may be desirable to spin the instrument at a greater rate); entering a clutching mode to decouple the tool of the robotic system from the input device in response to determining that the position of the repositioning control of the input device is in a second position different from the first position (See at least Para 0078 for when the input button 58 is depressed the surgical instrument follows the movement of the handle. When the button 58 is released the instrument does not track the movement of the handle. In this manner the Surgeon can adjust or "ratchet' the position of the handle without creating a corresponding undesirable movement of the instrument. The "ratchet' feature allows the Surgeon to continuously move the handles to more desirable positions without altering the positions of the arms.); leaving the clutching mode in response to determining that the position of the repositioning control of the input device is in a third position different from the first and second positions (See at least Para 0078 for input button 58 is shown and described, it is to be under stood that the Surgical instrument may be activated by other means such as Voice recognition. Using the Voice recognition would require a specifically vocabulary such as “AWAKE” and “SLEEP or some other two words having opposing meanings. Voice recognition is well known in general, and it is the specific use of voice recognition in this system 10 that has substantial novelty and utility. 007.9 The input button may alternatively be latched so that movement of the corresponding instrument toggles between active and inactive each time the button is depressed by the Surgeon.).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide operation movement distance scaling in positional precision control as discussed by Wang, as for the implementation of the surgical operation handle device with scaling button of Sanchez, in order to provide fully utilization of the minimum invasive surgery precision, as both desired by Sanchez and Wang.  

Regarding claim 21, Sanchez et al shows a robotic surgical system comprising: a processing unit See at least Para 0019 for  the controller 22 may include one or more microprocessors, memory devices, drivers, etc.); a robotic system including: a robot base ( See at least Para 0021 for the elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22 also shown on figure 2); a linkage extending from the robot base including a plurality of members (See at least Para 0021 for each handle assembly 18 may include a handle/wrist assembly 30. The handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38 also shown on figure 2), the plurality of members configured to move in response to a scaled signal from the processing unit (See at least Para 0034 Movement Response 134 allows the surgeon to vary the motion scaling of the system. Motion scaling varies the corresponding movement of the handles and the medical instrument. For example, the scale may be set so that an incremental movement of the handles causes a corresponding movement of the medical instrument that is one-half the incremental handle movement (i.e. 1:0.5 scale); and a tool supported at an end of the linkage  (See at least Para 0016 for the third robotic arm 12 may control the movement of an endoscope. The robotically controlled instruments and endoscope may be used to perform a minimally invasive medical procedure on a patient lying on the table 14); a user interface including: an input arm having an input shaft (See at least figure 3 – 5 for assembly 30 on Para 0021 and 0022 for the handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38. The slide bar 38 is pivotally connected to an elbow joint 40. The elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22; FIG. 3 shows a handle assembly 30 superimposed with a medical instrument 50; also on  figure  3 – 5 for assembly 30 as input arm and shaft 36/74 also on Para 0025/0028; The forearm linkage 36 and slide bar 38 create a translator 68 that allows linear movement of the linkage 36 along a translator axis 70. The translator axis 70 intersects with the axes 60 and 64. The translator 68 has a sensor that provides feedback information that is used to drive the robotic arm and move the instrument 50 in the direction indicated by the arrows 7); an input device coupled to the input shaft and including a repositioning control supported on a body of the input device (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low”),  the repositioning control is supported on a body of the input device (See at least Para 0032 for the handle 32 have a plurality of buttons 116, 118 and 120 that can be depressed by the user), receiving a signal representative of a movement distance of an input device (See also at least figure 4 for handle 32 also on Para 0021 and 0022; Each handle assembly 18 may include a handle/wrist assembly 30. The handle/wrist assembly 30 has a handle 32 that is coupled to a wrist 34. The wrist 34 is connected to a forearm linkage 36 that slides along a slide bar 38. The slide bar 38 is pivotally connected to an elbow joint 40. The elbow joint 40 is pivotally connected to a shoulder joint 42 that is attached to the controller 22; FIG. 3 shows a handle assembly 30 superimposed with a medical instrument 50. The instrument 50 includes an end effector 52 attached to an instrument shaft 54. The shaft 54 extends through a cannula 56 inserted through an incision of a patient 58. The incision defines a pivot point P for the medical instrument 50) coupled to an input shaft of an input arm (See at least figure  3 – 5 for assembly 30 as input arm and shaft 36/74 also on Para 0025/0028; The forearm linkage 36 and slide bar 38 create a translator 68 that allows linear movement of the linkage 36 along a translator axis 70. The translator axis 70 intersects with the axes 60 and 64. The translator 68 has a sensor that provides feedback information that is used to drive the robotic arm and move the instrument 50 in the direction indicated by the arrows 7; the wrist/handle assembly 30. The wrist 34 includes a joint shaft 74 that is coupled to the forearm linkage 36 by a roll bearing 76. The roll bearing 76 allows the handle 32 to rotate about a roll axis 78. The wrist 34 may further include sensor 80 that provides positional feedback to the controller 22. Movement of the handle 32 about the roll axis 78 may cause a corresponding rotation of the instrument end effector 52 in the direction indicated by the arrows 82 in FIG. 3);determining a position of a repositioning control of the input device (See at least figure 4 for handle with button 120, Para 0033, as also on Para 0032- 0037 for Selecting the Movement Response 134 function allows the surgeon to vary the motion scaling of the system with the multi-function buttons 120. For example, depressing one or both multi-function buttons 120 may change the motion scale from “low” to “medium”. Depressing the buttons 120 again may change the scale from “medium” to “high”. Further button 120 manipulation may change the scale from “high” to “low”),  the repositioning control is supported on a body of the input device (See at least Para 0032 for the handle 32 have a plurality of buttons 116, 118 and 120 that can be depressed by the user);
Wang et al further shows moving the tool of the robotic system based on the movement distance of the input device (See at least Para 0078 and figure 4 shows a schematic of a control system that translates a movement of a master handle into a corresponding movement of a Surgical instrument. In accordance with the control system shown in FIG. 4, the controller 46 computes output signals for the articulate arms so that the Surgical instrument moves in conjunction with the movement of the handle. Each handle may have an input button) and based on an operating scaling factor in response to determining that the position of the reposition control of the input control is in a first position ( See at least Para 0080 and 0081 for when the surgeon moves a handle, the position sensors provide feedback signals M1-M5 that correspond to the-movement of the joints Jim1-Jm5, respectively. The controller 46 computes the difference between the new handle position and the original handle position in computation block 60 to generate incremental position values M1-M5. 0081. The incremental position values M1-M5 are multiplied by scale factors S1-S5, respectively in block 62. The scale factors are typically set at less than one so that the movement of the instrument is less than the movement of the handle. In this manner the Surgeon can produce very fine movements of the instruments with relatively coarse movements of the handles. The scale factors S1-S5 are variable so that the Surgeon can vary the resolution of instrument movement. Each scale factor is preferably individually variable so that the Surgeon can more finely control the instrument in certain directions. By way of example, by setting one of the scale factors at Zero the Surgeon can prevent the instrument from moving in one direction. This may be advantageous if the Surgeon does not want the Surgical instrument to contact an organ or certain tissue located in a certain direction relative to the patient. Although scale factors Smaller than a unit one are described, it is to be understood that a scale factor may be greater than one. For example, it may be desirable to spin the instrument at a greater rate); entering a clutching mode to decouple the tool of the robotic system from the input device in response to determining that the position of the repositioning control of the input device is in a second position different from the first position (See at least Para 0078 for when the input button 58 is depressed the surgical instrument follows the movement of the handle. When the button 58 is released the instrument does not track the movement of the handle. In this manner the Surgeon can adjust or "ratchet' the position of the handle without creating a corresponding undesirable movement of the instrument. The "ratchet' feature allows the Surgeon to continuously move the handles to more desirable positions without altering the positions of the arms.); leaving the clutching mode in response to determining that the position of the repositioning control of the input device is in a third position different from the first and second positions (See at least Para 0078 for input button 58 is shown and described, it is to be under stood that the Surgical instrument may be activated by other means such as Voice recognition. Using the Voice recognition would require a specifically vocabulary such as “AWAKE” and “SLEEP or some other two words having opposing meanings. Voice recognition is well known in general, and it is the specific use of voice recognition in this system 10 that has substantial novelty and utility. 007.9 The input button may alternatively be latched so that movement of the corresponding instrument toggles between active and inactive each time the button is depressed by the Surgeon.).
It would have been obvious for one of ordinary skill in the art at the time of invention, to provide operation movement distance scaling in positional precision control as discussed by Wang, as for the implementation of the surgical operation handle device with scaling button of Sanchez, in order to provide fully utilization of the minimum invasive surgery precision, as both desired by Sanchez and Wang.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3666